Order entered October 11, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00717-CV

                     JOE ERVIN LOCKRIDGE, Appellant

                                        V.

                       STEPHANIE MARTIN, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-02578

                                     ORDER

      Before the Court is appellant’s October 8, 2021 motion for extension of time

on his brief, which he has concurrently filed. Because appellant has filed his brief

before the November 1, 2021 deadline, the brief is timely filed and an extension

motion is unnecessary. Accordingly, we DENY the motion as moot.


                                             /s/   KEN MOLBERG
                                                   JUSTICE